In the opinion in this case the direction to the court of Tax Review was as follows:
"This court is not attempting to make an application of the rules herein stated to the facts shown by the record in this case. The Court of Tax Review is directed to apply those rules to the facts, to render its judgment and to remand the various tax levies to the excise board, with directions to make the necessary corrections in the tax roll."
On rehearing it is contended that certain warrants were issued by the various political subdivisions of the state, whose tax levies are involved in this action, after the beginning of the fiscal year involved herein and prior to the decision of this court in this case; that the incurring of the indebtedness for which those warrants were issued was not postponed by the provisions of Initiative Petition No. 100 or the amendment thereof, chapter 52, Session Laws 1929; that the rates of levy for the various purposes involved in this action for which no warrants were issued may be decreased and the rates of levy for those purposes for which the warrants were issued may be increased so as to provide a sufficient rate of levy for those purposes for which the warrants were issued to validate the warrants issued; that those warrants were lawfully issued, and that this court should require the excise board to fix rates of levy for the purposes for which the warrants were issued in amounts sufficient so that *Page 238 
the warrants so issued will not be invalid as in excess of the income and revenue provided for the fiscal year in question.
Upon a review of the petition for rehearing, we are of the opinion that the direction of this court to the Court of Tax Review in the opinion of this court should be extended. It is, therefore, ordered that the Court of Tax Review be, and it is hereby, directed, upon the remand of this case to that court, to proceed in accordance with the instructions given to that court in the opinion of this case, and, in addition thereto, to hear such evidence as may be offered in support of the allegations of the petition for rehearing herein, and, if the rates of levy for the various political subdivisions of the state involved in this action may be legally adjusted, under the rules of law stated in the opinion herein, to protect the holders of any warrants issued in payment of debts contracted or incurred after the beginning of the fiscal year in question and prior to the decision of this court for any purposes for which any such indebtedness was contracted, to make such adjustment, it being the intention of this court to require an application of the rules of law stated in the opinion in this case to the facts as disclosed by the record in this case on appeal and to such other facts as may be developed by evidence before the Court of Tax Review, and the Court of Tax Review for that purpose is authorized and directed to hear all of the evidence offered, upon remand of this case to that court, in order that the rules of law announced in the opinion in this case may be correctly applied to the existing facts.
The second petition for rehearing and the motions of the parties filed herein are overruled.
LESTER, C. J., and RILEY, HEFNER, CULLISON, SWINDALL, McNEILL, and KORNEGAY, JJ., concur. CLARK, V. C. J., absent.
Note: See under (9) 19 Rawle C. L. 1039; R. C. L. Pocket Part, title Municipal Corporations, § 328.